In a proceeding to invalidate petitions designating respondents other than those who constitute the Board of Elections as candidates in the Liberal Party Primary election to be held on June 4, 1973 for various party positions, the appeal is from an order of the Supreme Court, Queens County, entered May 7, 1973, which dismissed the proceeding for want of jurisdiction. Order modified, on the law and the j-uets, by adding thereto a provision that the granting of respondents’ motion, the dismissal of the petition and the direction to place respondents’ names on the ballot are limited to respondents Celeste Snoddy and Nor ah Crowley and that the petition is granted as to the following respondents, whose names the Board of Elections is directed to remove from the ballot as candidates for the positions of delegates and alternate delegates to the 11th Judicial District Convention from the 25th, 32nd, 33rd and 34th Assembly Districts: Selig J. Wynn, Celia Kudish, Dorothy Rutriek, Charlotte Rapaport, Neil Glixon, Mark Rutriek, David L. Rapaport, Myron Levinson, Marcia Levy, Louis Ammirati, Kenneth Levy, Bruce E. Whitney, Nathan Tanenbaum, Daniel Gurian, Joseph Nizza, Beatrice Gurian, Learon Pollard, Diane Nicholson, Daniel Delio, Ottilie Holman, John Marthan, David Massie, Jr., Manuel J. Fernandez, Barbara S. Coates, Martin Silber, Paul Parrino, Susan Nealy, Elyse E. Manger and Raymond Lelay. As so modified, order affirmed, without costs. We hold that the court has jurisdiction of the proceeding by virtue of the verification of the petition by petitioner Alberici. The parties have stipulated that if there is jurisdiction there is an insufficient number of valid signatures to place the names of the afore-mentioned respondents other than Snoddy and Crowley on the ballot for the purpose of nominating them as candidates to the party positions of delegate and alternate delegate to the judicial convention, and we so find. Rabin, P. J., Martuscello, Shapiro, Gulotta and Benjamin, JJ., concur.